                          UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF NORTH CAROLINA

  KENNETH A. THOMAS MD, LLC, a                    Case No. 1:19-cv-00180
  Connecticut limited liability company,
  individually and on behalf of all others
  similarly situated,

         Plaintiff,

  v.

  IQVIA HOLDINGS, INC., a Delaware
  corporation

         Defendant.


                          NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Kenneth A. Thomas

MD, LLC hereby dismisses this action.


                                                   /s/ Ted Johnson
                                                   Ted Lewis Johnson
                                                   North Carolina State Bar # 39791
                                                   PO Box 5272
                                                   Greensboro, NC 27435
                                                   Telephone: (336) 252-8596
                                                   Email:
                                                   tedlewisjohnson@tedlewisjohnson.com

                                                   Counsel for Plaintiff




        Case 1:19-cv-00180-UA-LPA Document 7 Filed 03/22/19 Page 1 of 2
                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 22, 2019, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF, which is being served this day on all counsel

of record via transmission of Notice of Electronic Filing generated by CM/ECF.



                                                   /s/ Ted Johnson




        Case 1:19-cv-00180-UA-LPA Document 7 Filed 03/22/19 Page 2 of 2
